EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney David Stevens on 7/26/22. 
The application has been amended as follows:
Claim 1 Line 50 before “structure information” add --the--
Claim 1 Line 61 before “weft yarns” add --the--
Claim 1 Line 61 before “warp yarns” add --the--
Claim 1 Line 66 before “layer number” delete “the” and add --a--
Claim 1 Line 67 before “layer number” add --yarn--
Claim 8 Line 50 before “structure information” add --the--
Claim 8 Line 61 before “weft yarns” add --the--
Claim 8 Line 61 before “warp yarns” add --the--
Claim 8 Line 66 before “layer number” delete “the” and add --a--
Claim 8 Line 67 before “layer number” add --yarn--
Examiner Notes
	During the interview of 7/26/22, attorney confirmed that the listing of Claims 10-16 and their status identifiers of “cancelled” were inadvertently missing, but that Claims 10-16 remain cancelled.
		Claims 1, 6-9 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims along with the arguments presented overcome the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732